Citation Nr: 0813496	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-25 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the low back.

2.  Entitlement to service connection for osteoarthritis of 
the knees.

3.  Entitlement to an evaluation in excess of 10 percent for 
prostatitis and epididymitis prior to March 15, 2007.

4.  Entitlement to an evaluation in excess of 40 percent for 
prostatitis and epididymitis from March 15, 2007.

5.  Entitlement to an evaluation in excess of 10 percent for 
tinea versicolor, tinea pedis, and tinea cruris prior to 
April 12, 2004.  

6.  Entitlement to an evaluation in excess of 30 percent for 
tinea versicolor, tinea pedis, and tinea cruris from April 
12, 2004.  

7.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a shell fragment wound to the left shoulder 
and upper back. 

8.  Entitlement to a compensable evaluation for a shell 
fragment wound scar of the upper left arm.  

9.  Entitlement to a compensable evaluation for a right 
inguinal hernia.

10. Entitlement to an automobile and adaptive equipment, or 
to adaptive equipment only. 

11. Entitlement to specially adapted housing.

12. Entitlement to special home adaptation.

13. Entitlement to special monthly compensation based on the 
need for aid and attendance. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1966 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Roanoke, 
Virginia, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran perfected an appeal with regard to entitlement to 
special monthly compensation based on being housebound.  This 
benefit was granted in a May 2007 rating decision, and is no 
longer before the Board.

The evaluations for the veteran's prostatitis with 
epididymitis and his skin disabilities were increased during 
the course of the appeal.  These increases were to levels of 
less than 100 percent disabling, and were not effective from 
the date of the veteran's claims.  A veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  The veteran has specifically stated 
that he is seeking a 100 percent evaluation for every 
disability.  Therefore, these issues remain on appeal.  

The veteran was scheduled to appear at a hearing before a 
Veterans Law Judge in April 2008, but submitted a withdrawal 
of his hearing request in February 2008.


FINDINGS OF FACT

1.  The preponderance of the post service and current medical 
evidence is against a finding that the veteran has 
osteoarthritis of the low back or another current chronic low 
back disability.  

2.  A current knee disability was first demonstrated many 
years after service and is unrelated to a disease or injury 
in service.  

4.  Prior to March 15, 2007, prostatitis and epididymitis 
were manifested by voiding about seven times a day at two 
hour intervals, and voiding twice at night without 
incontinence or urinary tract infection.  

5.  Since March 15, 2007, prostatitis and epididymitis have 
been manifested by urine incontinence every one or two hours 
that requires the use of a pad four times a week.  

6.  The veteran's service connected tinea cruris, tinea 
pedis, and tinea versicolor involved less than 20 percent of 
the entire body and the exposed areas, without evidence that 
the veteran required systemic therapy such as corticosteroids 
or immunosuppressive drugs, or had  tissue loss, 
disfigurement, or scarring prior to April 12, 2004.  

7.  The veteran's service connected tinea cruris, tinea 
pedis, and tinea versicolor now involves 35 percent of the 
entire body and the exposed areas, without evidence that the 
veteran requires systemic therapy such as corticosteroids or 
immunosuppressive drugs, or has tissue loss, disfigurement, 
or scarring from April 12, 2004.  

8.  The veteran's injuries to Muscle Groups I and II involve 
the non-dominant arm and are no more than moderately severe.  

9.  The scar of the veteran's upper left arm is superficial 
and less than 929 square centimeters without evidence of 
instability or tenderness.  

10. The veteran does not now have a recurrent inguinal 
hernia.

11. The veteran does not have loss or permanent loss of use 
of one or both feet or one or both hands, permanent 
impairment of vision of both eyes, or ankylosis of one or 
both knees or hips due to service connected disabilities. 

12. The veteran does not have a service connected disability 
that results in the loss, or loss of use, of both lower 
extremities, blindness in both eyes, or the loss or loss of 
use of one lower extremity, together with residuals of 
organic disease or injury or with loss of use of one upper 
extremity, nor does the medical evidence show the existence 
of these criteria.  

13. The veteran is not service connected for a disability 
that is productive of blindness in both eyes with 5/200 
visual acuity or less or includes the anatomical loss or loss 
of use of both hands, nor does the medical evidence show the 
existence of such disability.  

14. The not a patient in a nursing home or bedridden, and 
service-connected disabilities are not shown to be so 
disabling as to render the veteran unable to care for his 
daily needs or protect himself from the hazards incident to 
his environment. 


CONCLUSIONS OF LAW

1.  Osteoarthritis of the low back was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred due to active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006 & 2007).  

2.  Osteoarthritis of the knees was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred due to active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309.  

3.  The criteria for an evaluation in excess of 10 percent 
for the veteran's prostatitis and epididymitis prior to March 
15, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.115b, Code 7527 
(2007).

4.  The criteria for an evaluation in excess of 40 percent 
for the veteran's prostatitis and epididymitis from March 15, 
2007 have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.7, 4.10, 4.21, 4.115b, Code 7527.  

5.  The criteria for an evaluation in excess of 10 percent 
for tinea versicolor, tinea pedis, and tinea cruris prior to 
April 12, 2004 have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.118, Code 7806 
(2007). 

6.  The criteria for an evaluation in excess of 30 percent 
for tinea versicolor, tinea pedis, and tinea cruris from 
April 12, 2004 have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.118, Code 7806.  

7.  The criteria for an evaluation in excess of 20 percent 
for the residuals of a shell fragment wound to the left 
shoulder and upper back have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.56, 4.73, 
Codes 5301, 5302 (2007).  

8.  The criteria for a compensable evaluation for a shell 
fragment wound scar of the upper left arm have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.21, 
4.118, Codes 7802, 7803, 7804 (2007).

9.  The criteria for a compensable evaluation for a right 
inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.114, Code 7338 
(2007).  

10. The criteria for financial assistance in the purchase of 
an automobile or other conveyance with adaptive equipment, or 
adaptive equipment only have not been met.  38 U.S.C.A. §§ 
3901, 3902 (West 2002); 38 C.F.R. §§ 3.808, 4.63 (2007). 

11. The criteria for specially adapted housing have not been 
met.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 
(2007).

12. The criteria for special home adaptation grant have not 
been met.  38 C.F.R. § 3.809(a) (2007). 

13. The criteria for special monthly compensation based on 
the need for aid and attendance have not been met.  38 
U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.350(b), 
3.352(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the veteran that, to 
substantiate a claim, the veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided VCAA notice by letters dated in 
March 2004 and September 2004, two letters dated in May 2005, 
and June 2006.  The notice included the type of evidence 
needed to substantiate the claims for service connection, 
increased evaluations, aid and attendance, an automobile or 
adaptive equipment, and specialty or adaptive housing.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The veteran was informed of what evidence or information he 
was responsible for providing.  Finally, the veteran was told 
to provide any evidence in his possession that pertained to 
the claim.  The notification was provided prior to the 
initial adjudication of the veteran's claims. 

The March 2004 VCAA letter notified the veteran that medical 
or lay evidence could be submitted to substantiate his claim 
and provided specific examples.  The letter stated that the 
evidence should describe the additional impairment caused by 
his disabilities.  It also noted that VA would assist the 
veteran in obtaining employment records, thereby notifying 
him that the effect of his disabilities on his employment was 
relevant.  This information was provided to the veteran prior 
to the initial adjudication of his claims.  

The June 2006 VCAA letter contained the rating criteria used 
for the evaluation of each of the veteran's disabilities.  
This letter also notified the veteran that the nature and 
symptoms of each disability, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment would be used in determining the disability 
rating.  This letter also stated that the veteran could 
submit statements from people who had observed the effects of 
the veteran's disability on his daily life, and statements 
from employers.  The Board finds that this letter meets the 
notification required by Vazquez-Flores.  Furthermore, this 
letter also described how effective dates are assigned, which 
meets the notification required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Portions of the required VCAA notification were not provided 
to the veteran until after the initial adjudication of his 
claims.  All of the veteran's claims were readjudicated in 
May 2007.  The readjudication of the veteran's claims after 
he received proper notification cured any deficiency in the 
timing of the notification.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  

In this regard, the veteran has been afforded necessary VA 
examinations, and all necessary opinions have been obtained.  

In a claim for service connection, VA is obliged to provide 
an examination when the record contains competent evidence 
that the claimant has a current disability or signs and 
symptoms of a current disability, the record indicates that 
the disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran has not been afforded an examination with regard 
to his claim for service connection for arthritis of the 
knees.  As discussed below, there is no competent medical 
evidence that current knee arthritis may be related to 
service.  The veteran has recently reported a continuity of 
symptomatology since service, but, as discussed below, the 
Board finds that the recent reports are not credible.

Further examinations with regard to the claim for service 
connection for arthritis of the low back are not required 
because X-ray examinations, including those conducted on 
examinations have shown no arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007) (requiring that arthritis be 
demonstrated by X-ray examination).  Further examinations 
with regard to this disability are not required.

Records have been obtained from the Social Security 
Administration and from VA.  The veteran has indicated that 
he has not received any recent treatment from private 
sources, and he withdrew his request for a hearing.  As there 
is no indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist requirements of the VCAA have been met. 


Service Connection

Service connection for low back strain was denied in an April 
1973 Board decision.  When a claim is disallowed by the 
Board, it may not be thereafter reopened and allowed, and no 
claim based upon the same factual basis shall be considered.  
When a claimant requests that a claim be reopened after an 
appellate decision and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made and, if it is, whether it provides a new factual 
basis for allowing the claim.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1105 (2007).

Nevertheless, the prior final denial concerned a low back 
strain, the current claim on appeal is for service connection 
for osteoarthritis of the back.  As indicated in 38 C.F.R. 
§ 4.71a, Code 5237 for lumbosacral or cervical strain and 
Code 5242 for degenerative arthritis of the spine, these two 
disabilities are listed separately and are different for 
purposes of VA adjudication.  In Boggs v. Peake, No. 2007-
7137 (Fed. Cir. Mar. 26, 2008), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that a 
claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury, even if the symptomatology of the two disabilities 
overlap.  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  

The claim will thus be adjudicated on its merits, rather than 
as an application to reopen.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection will be conceded for chronic diseases, 
such as degenerative arthritis, that are adequately 
identified in service and at any time, no matter how remote, 
after service.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Service connection has been established for the residuals of 
the shell fragment wound, and that this includes the left 
shoulder and upper back.  The veteran is in receipt of 
compensation for this disability, and his complaints 
regarding this disability are only pertinent to the extent 
that they may or may not establish the existence of a current 
low back disability and the possibility that it is related to 
active service.  

There is no contemporaneous evidence of osteoarthritis of the 
low back either during service or until many years after 
discharge from service.  A current diagnosis of 
osteoarthritis of the low back has not been confirmed by X-
ray.  

The service medical records are negative for evidence of an 
injury to the low back.  The spine was normal on the 
discharge examination.  The veteran's contentions pertaining 
to the origin of his claimed low back osteoarthritis are 
vague, and he does not cite any specific back injury except 
the gunshot wound to the upper back for which service 
connection has already been established.  Therefore, there is 
no medical or lay evidence of an in-service incurrence or 
aggravation of a disease or injury to the low back. 

The post service medical records show that beginning in 
September 1971, two years after the veteran's discharge from 
service, he has consistently complained of low back pain.  
However, whether or not there is an objective basis for this 
low back pain has never been established.  

There have been diagnoses of back pain, etiology obscure in 
August 1973; a provisional diagnosis of low back syndrome in 
July 1981 that was unable to be confirmed because the veteran 
did not report for a scheduled examination; low back pain in 
August 1996; and chronic low back pain, status post shrapnel 
wound to the shoulder in April 1997.  A September 1971 VA X-
ray study showed possible narrowing of the lumbosacral 
interspace, and a June 1999 X-ray study showed spondylosis 
and minimal degenerative changes of the sacroiliac joints, 
which the examiner characterized as a minor abnormality.  A 
September 1998 request for a back brace was signed not by a 
medical doctor but by the veteran's psychologist.  

In contrast, an October 1990 VA examination found very little 
organic or radiologic evidence of musculoskeletal dysfunction 
and the veteran was found to markedly exaggerate his 
symptoms.  A July 1992 examination showed no objective 
findings in regards to the back.  August 2002 records contain 
findings that there was no objective evidence of a back 
problem.  An April 2004 examination did not yield a diagnosis 
after examining the back, and a March 2007 examination showed 
normal findings without a diagnosis.  

X-ray studies conducted in August 1973, June 1990, July 1992, 
August 1996, and August 2001 found that the lumbar spine was 
normal.  There has never been a diagnosis of osteoarthritis 
of the lumbar spine.  To be a ratable disability for VA 
purposes, degenerative arthritis must be shown on X-ray 
examination.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In view of the fact that the most recent medical examinations 
and X-rays are negative for a low back disability, that the 
minimal changes noted on X-ray in 1999 were not confirmed on 
subsequent studies, that the veteran has been found to 
greatly exaggerate his symptoms, that arthritis was 
specifically excluded in March 2007, and that the veteran's 
low back complaints have never been diagnosed as 
osteoarthritis, the Board finds that the preponderance of the 
evidence is against the conclusion that the veteran currently 
has osteoarthritis of the low back.  Furthermore, the Board 
notes that there is no medical opinion to indicate that the 
veteran has developed a low back disability due to his 
service connected disability of the shoulder and upper back.  
Therefore, as there is no evidence of a low back disability 
in service, and the preponderance of the evidence indicates 
that the veteran does not have a current low back disability 
to include osteoarthritis, the preponderance of the evidence 
is against the claim, and the appeal must be denied.  
38 U.S.C.A. § 5107(b).

Knees

The service medical records are negative for an injury to the 
knees.  The September 1969 discharge examination found that 
the lower extremities were normal. 

The post service medical records include the reports of VA 
examinations conducted in November 1969 and September 1971.  
Both of these examinations were negative for complaints or 
diagnoses involving the knees.  

An August 1996 VA examination states that the veteran has 
experienced knee pain since 1971.  An X-ray study of the 
knees was normal.  After examination, the diagnoses included 
knee strain.  

The veteran complained of bilateral knee pain at an August 
2001 VA examination.  He said that the right knee would swell 
and the left knee would ache on a daily basis.  A diagnosis 
for the knees was not made. 

A March 2003 VA X-ray study noted a history of moderate knee 
pain.  The impression was degenerative changes of the knees, 
which was described as a minor abnormality. 

VA treatment records from February 2004 state that the 
veteran had been experiencing lots of pain.  He experienced 
swelling of both knees, and his right knee had recently been 
drained.  The veteran was walking with a cane.

Current medical records confirm that the veteran has 
osteoarthritis of both knees.  However, the service medical 
records do not contain any findings referable to disability 
of either knee.  Post service medical records first show knee 
complaints nearly 27 years after discharge, and arthritis 34 
years after discharge.  

Although the veteran has reported during the course of this 
appeal that he has experienced knee pain since shortly after 
discharge from service, his recent statements must be weighed 
against the absence of knee complaints or findings at 
separation from service or on the many orthopedic 
examinations and during VA treatment between discharge and 
1996.  

When this is done, his relatively recent reports of knee pain 
since service are not credible, and fail to establish 
continuity of symptomatology between discharge and his 
current disability.  There is no other competent evidence 
regarding a relationship between the current osteoarthritis 
of the knees and active service.  Therefore, service 
connection is not established for osteoarthritis of the 
knees.  


Increased Ratings

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 
(2007).

Prostatitis and Epididymitis

Entitlement to service connection for chronic prostatitis and 
epididymitis was established in a January 1970 rating 
decision.  A 10 percent evaluation was assigned for this 
disability, effective from the date of the veteran's 
September 1969 discharge.  This evaluation remained in effect 
until a May 2007 rating decision issued during the course of 
the current appeal.  This decision increased the evaluation 
for the veteran's disability to 40 percent, effective from 
the date of the March 2007 examination which the RO 
determined first demonstrated evidence of an increase in 
symptomatology. 

Diseases of the genitourinary system result in disabilities 
related to renal or voiding dysfunctions, infections, or a 
combination of these.  When diagnostic codes refer to these 
specific areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.  Voiding 
dysfunctions are evaluated according to urine leakage, 
frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

The veteran's chronic prostatitis and epididymitis are 
evaluated under the rating code for prostate gland injuries, 
infections, hypertrophy or postoperative residuals.  This 
states that the disability should be evaluated as a voiding 
dysfunction or urinary tract infection, whichever is 
dominant.  38 C.F.R. § 4.115b, Code 7527.

A urinary tract infection that requires long-term drug 
therapy, one to two hospitalizations per year and/or 
requiring intermittent intensive management is evaluated as 
10 percent disabling.  Recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times per year), and/or requiring continuous intensive 
management is evaluated as 30 percent disabling.  Urinary 
tract infection that results in poor renal function is to be 
evaluated as renal dysfunction.  38 C.F.R. § 4.115b.  

Voiding dysfunctions are to be rated as urine leakage, 
frequency, or obstructed voiding.  Urine leakage requiring 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than four times a day is evaluated 
as 60 percent disabling.  Urine leakage which requires the 
wearing of absorbent materials which must be changed two to 
four times per day is evaluated as 40 percent disabling.  The 
wearing of absorbent materials which must be changed less 
than two times per day is evaluated as 20 percent disabling.  
Urinary frequency that results in daytime voiding intervals 
of less than one hour, or awakening to void five or more 
times per night is evaluated as 40 percent disabling.  A 
daytime voiding interval of between one and two hours, or 
awakening to void three or four times per night merits a 20 
percent evaluation.  A daytime voiding interval of between 
two and three hours, or awakening to void two times per night 
warrants a 10 percent evaluation.  The veteran may also 
receive an increased rating to 30 percent for urinary 
retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115b.  

On an August 2001 VA fee basis examination, the veteran 
reported occasional burning on urination, but said that he 
had not received any treatment for his disability.  He 
urinated about three times during the day with three to four 
hours in between, plus once at night.  He reported occasional 
dysuria.  There was no problem with starting, flow, 
incontinence, urinary tract infection or colic.  He also 
denied the need for catheterization.  For the diagnosis, the 
examiner stated the diagnosis was unclear due to 
psychological overlay and the veteran's unwillingness to 
allow an adequate examination.  

August 2002 VA treatment records show that the veteran denied 
incontinence.

At an April 2004 VA fee basis examination, the veteran 
reported that he urinated about seven times a day at 
intervals of two hours.  At night he went twice with 
intervals of about three hours.  He had problems starting 
urination and there was decreased force of urine flow.  He 
did not have any urine incontinence.  The veteran further 
reported impotence due to an inability to achieve and sustain 
an erection.  The examiner concluded that there was no change 
in the diagnoses of prostatitis and epididymitis.  

The most recent VA fee basis examination was obtained on 
March 15, 2007.  It was reported that the veteran had 
developed prostate carcinoma that began seven years ago and 
had metastasized to the lower extremities.  The veteran had 
elected not to undergo radiation therapy, chemotherapy, or 
surgery.  Urine incontinence was reported every one to two 
hours during the daytime and nighttime.  The stream was 
hesitant and weak.  He reported urinary incontinence 
requiring the use of a pad four times a week.  The prostate 
was enlarged with palpable tenderness.  The examiner stated 
that the diagnosis of prostatitis and epididymitis had 
progressed to prostatic hypertrophy.  

April 2007 VA treatment records show that the veteran 
reported an ill defined pain in his scrotum and groin since 
the March 2007 examination.  He experienced dysuria, but no 
hematuria or frequency, and no swelling.  On examination, the 
veteran did not have any scrotal or testicular masses.  He 
was tender in the scrotal area.  The prostate examination 
revealed mild to moderate enlargement, mild bogginess, and 
tenderness, but no nodules.  The diagnosis was scrotal/pelvic 
pain, questionably due to epididymitis or prostatitis.  

The August 2001 VA examination shows that there was no 
urinary tract infection, and an infection was not shown on 
any subsequent examinations.  Similarly, the veteran denied 
incontinence at the April 2004 VA examination, and there is 
no evidence of incontinence or the use of absorbent materials 
prior to March 15, 2007.  

An evaluation under the rating criteria for urinary frequency 
does not result in an evaluation greater than 10 percent for 
this period.  The veteran stated that he urinated about seven 
times a day about every two hours, and that he went to the 
bathroom about twice every night at the April 2004 VA 
examination.  This is consistent with the criteria for a 10 
percent evaluation, which is assigned when there is daytime 
voiding between two and three hours or awakening to void 
twice each night.  Therefore, as the veteran's symptomatology 
more nearly resembles that for the 10 percent evaluation 
already in effect for this period, an increased evaluation is 
not warranted.  

The evidence also does not support entitlement to an 
evaluation in excess of 40 percent for the period beginning 
March 15, 2007.  The rating criteria for urinary frequency 
and urinary tract infections do not provide for an evaluation 
greater than 40 percent.  Therefore, the evidence must 
demonstrate that the veteran is required to wear an appliance 
or wear absorbent materials that must be changed more than 
four times a day for a 60 percent evaluation to be assigned.  
This has not been demonstrated.  Instead, the veteran 
reported the use of a pad about four times a week at the VA 
examination conducted on March 15, 2007.  As the veteran's 
symptoms do not more nearly resemble those of the next 
highest evaluation, the 40 percent rating is continued.  

Tinea Versicolor, Tinea Pedis, and Tinea Cruris

Entitlement to service connection for tinea versicolor and 
tinea cruris was established in a January 1970 rating 
decision.  A 10 percent evaluation was assigned for this 
disability.  The diagnosis was expanded to include tinea 
pedis in a January 1989 rating decision, but the evaluation 
remained unchanged.  The 30 percent evaluation was assigned 
during the current appeal on April 12, 2004.  

The rating code does not contain listings for tinea 
versicolor, tinea pedis, or tinea cruris.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  In 
this case, the veteran's skin disabilities have been 
evaluated by analogy to the rating code for dermatitis.  

Under the rating code for dermatitis, a noncompensable rating 
is warranted if less than five percent of the entire body or 
less than five percent of the exposed areas are affected; 
and, no more than topical therapy required during the past 
12-month period.  A 10 percent rating is warranted for 
dermatitis or eczema that is at least five percent, but less 
than 20 percent, of the entire body, or at least five 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  More than 40 percent of the entire body or more than 
40 percent of exposed areas, affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  38 C.F.R. § 4.118, Code 
7806.  Dermatitis may also be evaluated under the rating 
codes for disfigurement of the head, face, or neck, depending 
on the predominant disability. 

At an August 2001 VA fee basis examination, the veteran gave 
a history of fungal infections on different areas of his body 
dating back to active service.  He stated that the tinea 
cruris caused irritation between his legs, which came and 
went every few weeks.  He did not do anything specific for 
this.  The veteran added that his problems usually occurred 
during hot weather.  He was not currently receiving any 
treatment for these disabilities.  The diagnoses included 
mild tinea versicolor in the anterior chest, bilateral tinea 
pedis, and tinea cruris.  

VA treatment records dated in February 2003 show that the 
veteran was found to have alopecia of the face, and tinea 
cruris.  The alopecia was located in the beard area.  The 
upper and lower extremities were normal.  As for the tinea 
cruris, there was a hypopigmented patch in the inguinal area.  
He continued to use medication for the tinea cruris, and was 
assured that the pigment would take nine to 12 months to 
normalize, although this did not mean that the fungus was 
still present. 

The veteran was afforded a VA fee basis examination on April 
12, 2004.  He reported exudation, ulcer formation, itching 
and crusting due to his tinea cruris.  These symptoms 
occurred intermittently and seasonally, with each occurrence 
lasting two weeks.  The number of attacks in the last year 
was described as several.  His skin disease involved areas 
exposed to the sun, including the face and neck.  He had 
received only topical medication for his skin condition 
during the last month.  There was no functional impairment 
resulting from this disability.  The veteran denied claiming 
tinea pedis or tinea versicolor.  

On examination, there were signs of skin disease located on 
the right scalp consistent with tinea capitis; the upper back 
and chest/neck consistent with tinea versicolor; the groin 
region consistent with tinea cruris, and the bilateral webs 
of the toes and nails consistent with tinea pedis with 
crusting, hypopigmentation, and abnormal texture of the skin 
of more than six inches.  There was no ulceration, 
exfoliation, tissue loss, induration, inflexibility or 
limitation of motion.  The skin lesion coverage of the 
exposed area was 35 percent, and the skin lesion coverage 
relative to the whole body was also 35 percent.  The skin 
lesions were not related to a systemic disease or nervous 
condition.  The diagnoses included tinea cruris, tinea pedis, 
and tinea versicolor.  

A March 2007 VA examination found that the current symptoms 
of the veteran's disability included redness and itching of 
the shoulders and feet bilaterally.  He was treated with a 
topical antifungal cream, with no side effects or functional 
impairment.  

The Board finds that entitlement to an evaluation in excess 
of 10 percent is not warranted prior to April 12, 2004.  The 
evidence dated prior to April 12, 2004 shows only that the 
veteran received treatment for tinea cruris, and that he had 
mild tinea versicolor.  However, it does not show that the 
veteran's skin disability involved more than 20 percent of 
the entire body or exposed area, or that he required the use 
of corticosteroids or other immunosuppressive drugs.  
Alopecia in the beard area was noted in February 2003, but 
service connection has not been established for this 
disability.  

The initial evidence to demonstrate that the veteran's skin 
disability affected more than 20 percent of the veteran's 
body was the VA examination conducted on April 12, 2004.  
Therefore, an evaluation greater than 10 percent may not be 
awarded prior to this date.  

The Board further finds that entitlement to an evaluation in 
excess of the current 30 percent evaluation subsequent to 
April 12, 2004 is not demonstrated.  The examiner stated that 
the veteran's skin disability affected 35 percent of both the 
entire body and the exposed areas.  His only treatment has 
been with a topical ointment, and the evidence does not 
demonstrate that he has ever required the use of 
corticosteroids or other immunosuppressive drugs, much less 
required the constant or near constant use of these drugs.  

Evaluation under the rating codes for disfigurement of the 
head, face, and neck has been considered, as have those for 
scars.  However, the veteran's service connected disabilities 
affect only the neck, and do not result in tissue loss, 
disfigurement, scarring, or limitation of motion.  The Board 
notes that the veteran's skin disabilities are evaluated by 
analogy to dermatitis, and disfigurement, scarring, or 
limitation of motion has not been attributed to these 
disabilities.  Therefore, an evaluation greater than 30 
percent may not be awarded.  38 C.F.R. § 4.118, Code 7806.  

Residuals of Shell Fragment Wounds

Entitlement to service connection for multiple shell fragment 
wounds of the left upper arm, back, and left shoulder was 
initially established in a January 1970 rating decision.  
This disability was assigned a zero percent evaluation under 
38 C.F.R. § 4.118, Code 7805, the rating code for other 
scars, effective from September 1969.  However, an October 
1971 rating decision established service connection for shell 
fragment wounds of the left shoulder and back as a separate 
disability.  A 10 percent evaluation was assigned under the 
rating codes for evaluation of muscle injuries to muscle 
groups I and II, effective from September 1969.  The current 
20 percent evaluation was assigned effective in March 1971.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 4.56.

Disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(d)(1). 

The Board notes that the 20 percent evaluation for the 
veteran's disability represents at least a moderately severe 
disability under the applicable rating codes for the 
nondominant arm.  Therefore, the requirements for a slight 
and moderate disability do not need to be described.  

For moderately severe disability of muscles, the type of 
injury will be a through and through or deep penetrating 
wound by a small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The service 
department record or other evidence should show 
hospitalization for a prolonged period for treatment of 
wound, as well as evidence of consistent complaints of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups, and indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance when compared with the sound side will 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 38 C.F.R. § 4.56(d)(3).  

Severe disability of muscles is evidenced by a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The evidence 
will include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of the wound, and records of consistent complaints of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  There will be objective findings such as 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track, palpation showing loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area, muscles that swell and harden abnormally in 
contraction, and tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile, adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle, diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests, visible or measurable 
atrophy, adaptive contraction of an opposing group of 
muscles, atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle, and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4).  

The function of muscle group I includes upward rotation of 
the scapula, and elevation of the arm above shoulder level.  
The muscles affected include the trapezius, the levator 
scapulae, and the serratus magnus.  A slight disability to 
muscle group I is evaluated as zero percent for each arm.  A 
moderate disability is evaluated as 10 percent disabling for 
each arm.  A moderately severe disability is evaluated as 30 
percent disabling for the dominant arm and 20 percent 
disabling for the nondominant arm.  A severe disability is 
evaluated as 40 percent disabling for the dominant arm and 30 
percent disabling for the nondominant arm.  38 C.F.R. § 4.73, 
Code 5301.  

The function of muscle group II includes the depression of 
the arm from vertical overhead to hanging at the side, 
downward rotation of the scapula, and acting with Group III 
in forward and backward swing of the arm.  The affected 
muscles include the pectoralis major II, the latissimus dorsi 
and teres major, the pectoralis minor, and the rhomboid.  A 
slight disability to muscle group II is evaluated as zero 
percent for each arm.  A moderate disability is evaluated as 
20 percent disabling for each arm.  A moderately severe 
disability is evaluated as 30 percent disabling for the 
dominant arm and 20 percent disabling for the nondominant 
arm.  A severe disability is evaluated as 40 percent 
disabling for the dominant arm and 30 percent disabling for 
the nondominant arm.  38 C.F.R. § 4.73, Code 5302.  

By way of history, the service medical records show that the 
veteran sustained a penetrating wound to the left arm on 
August 18, 1968.  The wound was described as an AK-47 
gunshot.  Physical examination revealed a superficial, 
grazing gunshot wound to the left lateral deltoid area, 
approximately three centimeters in length.  There were no 
motor, sensory, or vascular deficits noted.  The wound was 
cleaned and dressed.  The veteran was discharged to medical 
holding for three days, and was then cleared for return to 
full duty.  

The September 1969 discharge examination noted that the 
veteran had an eight inch long scar on his left side, a ten 
inch long scar on his back, and a three inch scar of his left 
shoulder.  At this juncture, the Board notes that a January 
1970 rating decision states that the veteran was wounded on 
two occasions.  The first wound was in May 1968, and the 
second was in August 1968.  The records pertaining to the 
initial treatment of the May 1968 injury are not contained in 
the service medical records, and the records dated after May 
1968 do not reference this injury until the September 1969 
discharge examination.  

Following discharge from service, the veteran underwent a VA 
examination in November 1969.  He was noted to have multiple 
scars from shrapnel wounds.  These were said to result in no 
functional limitations.  A dermatology examination noted an 
old healed scar on the left lateral upper shoulder area of 
the back, approximately five inches in length.  The examiner 
stated that this was of no consequence other than cosmetic. 

The veteran underwent a more extensive VA examination in 
September 1971, when he was again noted to have multiple 
shell fragment wounds of the left upper arm, back, and left 
shoulder.  His scars were described as one on the back that 
was three and a half inches long; three on his left shoulder 
of one half, one, and one and half inches in length, and one 
on his left arm that was one and a quarter inches in length.  
The veteran complained of back pain, but his shoulder motion 
was normal and there was no muscle loss.  An X-ray study was 
negative for evidence of bone injury to the rib cage, 
shoulder blades or clavicle, and no foreign bodies were 
detected.  

More recent evidence includes the report of the August 2001 
VA examination.  The veteran was noted to be right handed.  
He reported being injured with shrapnel, and later sustaining 
a gunshot would to the left arm.  He said that the area of 
the wounds did not bother him.  There did not appear to be 
any tenderness of the wound scar itself and no residual 
shrapnel in the body.  There was no destruction of bone, 
nerve, or blood vessels.  The veteran complained of 
subcutaneous nodules with related back pains.  However, he 
did not have any difficulty moving any joints because of 
muscle injury, and his activities were not limited by muscle 
fatigue.  

On examination, the left shoulder had flexion and abduction 
of zero to 70 degrees with subjective pain at that point.  
External rotation was from zero to 25 degrees with pain at 
that point, and internal rotation was from zero to 10 degrees 
with subjective pain at that point.  Range of motion was 
limited by pain, fatigue, weakness, and lack of endurance.  

An X-ray of the left shoulder and cervical spine was 
negative.  The diagnoses stated that for the veteran's 
residuals of shell fragment wounds of the left shoulder, the 
diagnosis was unclear.  There was significant psychological 
overlay that did not permit adequate range of motion 
examination, and the examiner noted that the veteran also 
appeared to have pain in his nonservice connected shoulder.  

At the April 2004 VA fee basis examination, the veteran's 
history of wounds to his left shoulder, arm, and back regions 
were noted.  He reported that his symptoms were a chronic 
sharp/dull pain, which occurred constantly.  His injuries had 
never been infected.  Current treatment consisted of oral 
analgesic.  On examination, the left shoulder appearance was 
within normal limits.  There was 90 degrees of flexion with 
pain at 85 degrees, 90 degrees of abduction with pain at 85 
degrees, 80 degrees of external rotation with pain at 75 
degrees, and 80 degrees of internal rotation with pain at 75 
degrees.  The examiner noted that the range of motion on the 
left side was limited by pain, but not by weakness, fatigue, 
lack of endurance or incoordination.  There was no change in 
the diagnoses of shell fragment wounds to the left upper arm, 
shoulder, and upper back.  An X-ray study of the left humerus 
was normal. 

The most recent VA examination was conducted in March 2007.  
The history of shrapnel wounds to the left upper extremity 
and back was noted.  He had been treated in the hospital for 
several days.  The veteran's current symptoms included pain, 
and he reported weakness and fatigue of the left upper 
extremity.  He reported that the pain was constant, but 
without radiation.  The pain was described as aching, with 
occasional sharp pains rated as a 10 on a scale to 10.  This 
extreme pain was elicited with physical activity.  

On examination, there was no evidence of loss of fascia, 
muscle substance, muscle herniation, bomb damage, joint 
damage, nerve damage, or impaired muscle tone.  There was 
also no evidence of intermuscular scarring or bone adhesion.  
Muscle strength testing was 5/5.  The left shoulder had 180 
degrees of flexion and abduction, and 90 degrees of external 
and internal rotation.  These measurements were described as 
normal, and were obtained without evidence of tenderness, 
guarding, fracture deformity, edema, heat, subluxation, 
locking, crepitus, or ankylosis.  There was no loss of motion 
due to pain, fatigue, weakness, lack of endurance, or 
incoordination.  The range of motion of the left elbow was 
also normal.  The diagnoses included status post shrapnel 
wounds with scars of the left posterior shoulder and upper 
back, with no findings of degenerative arthritis.  

The evidence does not demonstrate that the veteran has the 
symptomatology necessary to categorize his wounds as severe.  
The August 2001 examination shows that the veteran is right 
handed.  Available service medical records show that the 
wound was described as superficial and grazing.  There is no 
evidence that any of the veteran's wounds were through and 
through.  All X-ray studies of the left shoulder are normal, 
and there is no indication that the wounds resulted in 
shattering bone fracture.  Extensive debridement was not 
conducted.  

The March 2007 examination shows there was no evidence of 
loss of fascia, muscle substance, muscle herniation, bomb 
damage, joint damage, nerve damage, impaired muscle tone, 
intermuscular scarring or bone adhesion.  Although previous 
examinations revealed loss of range of motion, in March 2007 
the veteran's strength was 5/5, and he retained full range of 
motion.  The veteran's symptomatology does not more nearly 
resemble that of a severe injury to either muscle group I or 
muscle group II, which means that the current 20 percent 
evaluation must be continued.  38 C.F.R. § 4.73, Codes 5301, 
5302.  

Shell Fragment Wound Scar of the Upper Left Arm

As noted above, entitlement to service connection for 
multiple shell fragment wounds of the left upper arm, back, 
and left shoulder was initially established in a January 1970 
rating decision.  This disability was assigned a zero percent 
evaluation under 38 C.F.R. § 4.118, Code 7805, the rating 
code for other scars, effective from September 1969.  

After the October 1971 rating decision established service 
connection for shell fragment wounds of the left shoulder and 
back as a separate disability, the veteran's shell fragment 
wound scar of the upper left arm remained evaluated under the 
rating code for scars.  A zero percent evaluation has 
remained in effect for this disability.  

Under the rating code for other scars, the disability is to 
be rated on limitation of function of the affected part.  
38 C.F.R. § 4.118, Code 7805.  In this case, the affected 
part would be the shoulder.  However, movement of the left 
shoulder has already been considered in the evaluation of the 
veteran's residuals of shell fragment wounds.  The evaluation 
of the same disability under various diagnoses is to be 
avoided.  38 C.F.R. § 4.14.  Therefore, the rating codes for 
scars of other than the head, face, and neck, scars that are 
unstable or superficial, and scars that are superficial and 
painful on examination are more appropriate.  38 C.F.R. 
§ 4.118, Codes 7802, 7803, 7804.  

The service medical records show that in August 1968, the 
veteran sustained what the examiners described as a 
superficial, grazing gunshot wound to the left lateral 
deltoid area, approximately three centimeters in length.  
There were no motor, sensory, or vascular deficits noted.  

At the April 2004 VA examination, two shoulder scars were 
noted.  The first was seven by one centimeter, and the second 
was eight by one and half centimeters.  There was keloid 
formation of more than six square inches and hyperpigmention 
of more than six square inches.  There was no tenderness, 
ulceration, adherence, instability, tissue loss, abnormal 
texture or limitation of motion.  

The March 2007 examination found that the veteran's scars 
were level, non-tender, and without disfigurement.  There was 
no ulceration, adherence, instability, inflammation, edema, 
tissue loss, keloid formation, pigmentary changes or abnormal 
texture.  

The evidence does not support entitlement to a compensable 
evaluation for the veteran's shell fragment wound scar of the 
upper arm.  The Board notes that the April 2004 examination 
and the March 2007 examination are not in agreement as to 
whether or not the veteran has hyperpigmentation or keloid 
formation.  However, the measurements of the scars as noted 
in April 2004 do not equate to 929 square centimeters.  The 
service medical records describe the scar as superficial.  
The current examinations agree that there is no instability 
or tenderness.  In the absence of these symptoms, a 
compensable evaluation may not be awarded.  38 C.F.R. 
§ 4.118, Codes 7802, 7803, 7804.  

Right Inguinal Hernia

Entitlement to service connection for a right inguinal hernia 
was established in a January 1970 rating decision.  A zero 
percent evaluation was assigned for this disability, which 
currently remains in effect.  

Under the diagnostic code for inguinal hernias, a 
noncompensable rating is warranted where the inguinal hernia 
is small, reducible, or without true hernia protrusion, or 
where it is not operated, but remediable.  A 10 percent 
rating is for assignment where there is postoperative 
recurrence of the hernia that is easily reducible and well 
supported by truss or belt.  38 C.F.R. § 4.114, Code 7338.

In essence, a rating at the 10 percent level requires a 
recurrent hernia.  In the veteran's case, the medical 
evidence uniformly shows that there is no recurrence.  The 
veteran did not report any pertinent symptoms at the August 
2001 examination, but also would not allow himself to be 
checked for a hernia.  However, January 2004 treatment 
records state that an inguinal hernia could not be detected.  
The April 2004 examiner was also unable to detect a hernia, 
and June 2004 treatment records state that there are no 
herniations.  The March 2007 examination states that there is 
no hernia.  

As all objective medical evidence is completely negative for 
a recurrent hernia, entitlement to a compensable evaluation 
is not warranted for this disability.  38 C.F.R. § 4.114, 
Code 7338.

Automobile and Adaptive Equipment

The veteran contends that he is entitled to financial 
assistance for the purchase of an automobile and adaptive 
equipment, or adaptive equipment only. 

In general, financial assistance may be available to a 
veteran for the purchase of an automobile and adaptive 
equipment or adaptive equipment only.  38 U.S.C.A. §§ 3901, 
3902 (West 2002).

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance in an 
amount not exceeding the amount specified in 38 U.S.C.A. 3902 
and of basic entitlement to necessary adaptive equipment will 
be made where the claimant meets certain requirements 
pertaining to his active service, nature of his disability, 
and certification as to who will use the automobile.  The 
provisions concerning the nature of the veteran's disability 
are the most relevant at this time.  In order for the veteran 
to receive assistance in the purchase of an automobile and 
adaptive equipment, one of the following must exist and be 
the result of injury or disease incurred or aggravated during 
active military, naval or air service; loss or permanent loss 
of use of one or both feet; loss or permanent loss of use of 
one or both hands; or permanent impairment of vision of both 
eyes with central visual acuity of 20/200 or less in the 
better eye, with corrective glasses, or central visual acuity 
of more than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye.  For adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips must be present. 38 C.F.R. § 3.808.

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent, 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. 
§ 4.63.  

In this case, the veteran does not meet any of the 
requirements necessary to entitle him to either an automobile 
and adaptive equipment or adaptive equipment only.  The 
veteran does not have loss of any of his hands or feet.  He 
is not service connected for any disability of the hands or 
feet, and there is no loss of use of these extremities.  

The veteran is also not service connected for any 
neurological disability that affects the lower extremities, 
and the April 2004 VA examination shows that he has normal 
motor and sensory functions of the lower extremities.  
Service connection has been established for the residuals of 
shell fragment wounds to the upper arm, shoulder, and back.  
However, as previously noted, the March 2007 VA fee basis 
examination notes that the veteran has full range of motion 
of his left shoulder.  

This examination also shows that he has full range of motion 
of his left elbow.  The veteran's extremities were described 
as normal without edema or tremor.  Service connection has 
not been established for a disability of the eyes, and March 
2003 VA treatment records show that the veteran has bilateral 
20/25 vision with full visual fields.  Finally, the veteran 
is not service connected for a disability of the knees, and 
there is no evidence of ankylosis of the knees.  

In short, as the veteran fails to meet any of the criteria 
for either an automobile and adaptive equipment or adaptive 
equipment only, he is not entitled to the benefit sought on 
appeal. 

Housing

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

The phrase "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible. 38 
C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809(a). 

The Board finds that the veteran is not entitled to either 
specially adapted housing or special home adaptations.  He is 
not service connected for any disability of the lower 
extremities, or for visual impairment.  Furthermore, none of 
the VA examinations have demonstrated loss of use of the 
lower extremities, and the veteran's bilateral 20/25 vision 
with full visual fields has already been noted.  This 
precludes entitlement to specially adapted housing.  
Similarly, the veteran is not service connected for any 
disability of the hands, and VA examinations have not 
demonstrated loss of use of either hand, which precludes 
entitlement to special home adaptations.  Entitlement to both 
specially adapted housing and special home adaptations is not 
warranted.  

Aid and Attendance

Special monthly compensation is payable where a veteran 
suffers from service-connected disability that renders him 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).  Applicable law and regulations provide that a 
veteran shall be considered to be in need of regular aid and 
attendance if: He is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or is a patient in a nursing home because of mental or 
physical incapacity; or establishes a factual need for aid 
and attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).

Determinations as to the need for aid and attendance are 
based on the actual requirements of personal assistance from 
others.  In determining the need for regular aid and 
attendance, consideration will be given to the inability of 
the veteran to dress or undress himself, or to keep himself 
clean; frequent need of adjustment of any prosthetic which by 
reason of the disability cannot be done without aid; 
inability of the veteran to feed himself; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect himself from the hazards or dangers of his daily 
environment.  Bedridden will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  38 C.F.R. § 3.352(a).

It is mandatory for VA to consider the enumerated factors 
within the regulation, and at least one of the enumerated 
factors be present. Turco v. Brown, 9 Vet. App. 222 (1996).

In order for the veteran to prevail in his claim, the 
evidence must show that it is a service-connected disability 
that has resulted in the need for regular aid and attendance.  
Prejean v. West, 13 Vet. App. 444 (2000). 

As already noted, the veteran is not service connected for 
visual impairment, and he retains 20/25 vision bilaterally.  
Furthermore, the veteran has not presented any evidence 
indicating that he is a patient in a nursing home.  There is 
also no evidence that he is bedridden.   38 C.F.R. § 
3.352(a).  

The March 2007 VA examination notes that the veteran 
complained of pain of the upper back and left shoulder, which 
was relieved with rest or medication.  However, the veteran 
indicated that he was able to function with these measures.  
There were no reports that he uses a prosthesis.  He was well 
nourished and well developed without signs of malaise.  Both 
shoulders and elbows retained full range of motion.  

As for the veteran's service connected PTSD, a January 2006 
mental status examination shows that he did not express any 
suicidal ideations, and his insight and judgment were 
unimpaired.  While this disability has been associated with 
psychotic features, the fact that the veteran's judgment is 
intact weighs against a finding that the disability would 
prevent him from protecting himself from the hazards incident 
to his environment.

Although the veteran has reported extreme weakness in the 
hands, which would suggest difficulty dressing, keeping 
himself clean, and feeding himself; the March 2007 
examination revealed normal strength in the extremities.  
Moreover, the veteran is not service connected for a 
disability of the hands.

Based on this record, the Board finds that there is no mental 
or physical reason that the veteran is unable to feed, dress, 
or clean himself or to attend to the needs of nature.  He 
retains full range of motion of his upper extremities and his 
judgment is normal.  He also walks with a normal gait without 
use of an ambulatory device.  The March 2007 examiner states 
that the veteran does not use any prosthetic device.  This 
examiner also notes that there was no physician recommended 
incapacitation which, when considered with the veteran's 
physical abilities, demonstrates that he is not bedridden.  
The January 2006 records do not show that the veteran is any 
danger of injuring himself due to his service connected PTSD.  
Therefore, the evidence does not demonstrate that the veteran 
requires care or assistance on a regular basis to protect him 
from the hazards or dangers of his daily environment, and 
entitlement to special monthly compensation for aid and 
attendance is not warranted. 


ORDER

Entitlement to service connection for osteoarthritis of the 
low back is denied. 

Entitlement to service connection for osteoarthritis of the 
knees is denied. 

Entitlement to an evaluation in excess of 10 percent for 
prostatitis and epididymitis prior to March 15, 2007 is 
denied. 

Entitlement to an evaluation in excess of 40 percent for 
prostatitis and epididymitis from March 15, 2007 is denied. 

Entitlement to an evaluation in excess of 10 percent for 
tinea versicolor, tinea pedis, and tinea cruris prior to 
April 12, 2004 is denied. 

Entitlement to an evaluation in excess of 30 percent for 
tinea versicolor, tinea pedis, and tinea cruris from April 
12, 2004 is denied. 

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a shell fragment wound to the left shoulder and 
upper back is denied. 

Entitlement to a compensable evaluation for a shell fragment 
wound scar of the upper left arm is denied. 

Entitlement to a compensable evaluation for a right inguinal 
hernia is denied. 

Entitlement to an automobile and adaptive equipment or for 
adaptive equipment only is denied.

Entitlement to special home adaptation is denied. 

Entitlement to specially adapted housing is denied. 

Entitlement to special monthly compensation based on the need 
for aid and attendance is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


